Citation Nr: 0948048	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea as 
secondarily related to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cataplexy as 
secondarily related to PTSD.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1968 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio.

In June 2008, the Board remanded the case to the RO for 
additional development.  The development has since been 
completed and the case is now before the Board for 
adjudication. 


FINDINGS OF FACT

1.  Sleep apnea is not shown to be causally or etiologically 
related to service-connected PTSD.

2.  Cataplexy is not shown to be causally or etiologically 
related to service-connected PTSD.


CONCLUSIONS OF LAW

1.  Sleep apnea is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

2.  Cataplexy is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, a letter 
dated in April 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the veteran that additional information or evidence 
was needed to support his service connection claims.  The 
letter also fully enunciated the requirements of establishing 
service connection on a secondary basis, .i.e, that there 
must be competent evidence that the claimed disability was 
caused or aggravated (beyond its natural progression) by a 
service connected disability.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Further, since the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
claims of service connection for sleep apnea and cataplexy, 
any questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

As to the duty to assist, the Veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that a decision from the Social Security 
Administration (SSA) shows that the Veteran is a recipient of 
disability benefits.  Efforts have been made to obtain the 
underlying records considered by the SSA.  However, in a 
statement dated in September 2006, the SSA reported that it 
had engaged in an exhaustive and comprehensive search but 
that the records could not be located. 

A VA opinion with respect to the issue on appeal was obtained 
in September 2009.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file and the statements of the appellant.  The report also 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2009). 

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

A review of the service treatment records show no evidence of 
complaints of or treatment for a sleep disorder or seizure 
disorder during service.  The Veteran does not contend 
otherwise.  Indeed, he makes no allegation that his sleep 
apnea or cataplexy are directly related to his active 
service.  Application of 38 C.F.R. § 3.303 is therefore 
inappropriate.  Rather, the Veteran asserts that his sleep 
apnea and cataplexy are the direct result of his service 
connected PTSD.

In this regard, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

As noted above, the Veteran contends that his current sleep 
apnea and cataplexy (seizure disorder) are caused by service-
connected PTSD.  Due to his conditions, the Veteran reported 
that he has trouble sleeping, cannot drive or use machinery, 
occasionally blacks out or faints, and has difficulty finding 
work.  

Post-service records show treatment for sleep apnea and 
cataplexy since early 2004, though records indicate that the 
Veteran's cataplexy existed since approximately October 2003.  
See July 2004 disability pension examination report.  
Treatment records show continuous treatment for both 
disorders from 2004 to 2009 as well as various psychiatric 
disabilities.  Those records are absent any findings that 
relate the Veteran's PTSD, or any other psychiatric 
disability, to his sleep apnea and/or cataplexy.

In an August 2005 lay statement, the Veteran's spouse 
reported that the Veteran would occasionally stop breathing 
while sleeping, until he began using a machine to treat his 
sleep apnea.

In September 2009, the Veteran was afforded a VA examination.  
The examiner reviewed the entire claims file and opined that 
neither the Veteran's sleep apnea, nor cataplexy were caused 
by or aggravated by his PTSD.  The examiner explained that 
PTSD is not listed as a complication for either sleep apnea 
or cataplexy and that there was no evidence to support the 
claim that PTSD had caused or aggravated the conditions of 
sleep apnea and cataplexy.

In light of the evidence of record, the Board finds that 
secondary service connection for sleep apnea and cataplexy is 
not warranted.  While the Veteran is shown to have a current 
diagnosis of sleep apnea and cataplexy, there is no evidence 
that either disorder was proximately caused by or proximately 
aggravated by the Veteran's service-connected PTSD.  See 
Allen, supra.  In fact, the competent medical evidence of 
record presents a negative nexus.  Specifically, the 2009 VA 
examiner opined, based on a review of the claims file, that 
the Veteran's sleep apnea and cataplexy were not caused or 
aggravated by PTSD.  Thus, service connection on a secondary 
basis is not warranted.

With respect to the Veteran's own contentions that sleep 
apnea and cataplexy are related to service-connected PTSD, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection." 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

In this case, the Board finds the Veteran's contentions are 
outweighed by the 2009 VA examiner's opinion showing no 
relationship between the Veteran's PTSD and his sleep apnea 
and cataplexy disorders.  In this regard, the Board finds the 
2009 examiner's opinion probative because it was based on a 
review of the claims file and provided a well-supported 
medical opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion included the physician's access to 
the claims file and the thoroughness and detail of the 
opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for sleep apnea and cataplexy as secondary 
to PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for sleep apnea secondary to PTSD is 
denied.

Service connection for cataplexy secondary to PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


